Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000048
                                                         28-MAR-2013
                                                         02:23 PM




                           SCWC-11-0000048

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

    FAUSTINO TRANSFIGURACION, Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-11-0000048; CR. NO. 09-1-00126K)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, and McKenna, JJ., with Acoba, J.,
               dissenting, with whom Pollack, J., joins)

           The Application for Writ of Certiorari filed on

February 11, 2013 by Petitioner/Defendant-Appellant Faustino

Transfiguracion is hereby rejected.

           DATED:   Honolulu, Hawai#i, March 28, 2013.

Jon K. Ikenaga,                   /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna